BROWN, J.
On appeal to this court at a former term the judgment of conviction was affirmed, and the judgment of sentence annulled, and the case remanded, with direction to the trial court to resentence the defendant.—Bryant v. State, 13 Ala. App. 206, 68 South. 704. After the case was remanded, the defendant was brought into court and sentenced in accordance with the mandate of this court, and he appeals from that judgment.
It is settled that the judgment of sentence alone will not support an appeal, and an appeal therefrom confers no jurisdiction on this court to review the sentence.—Wright v. State, 12 Ala. App. 253, 67 South. 798; Allen v. State, 141 Ala. 35, 37 South. 393.
The appeal is therefore dismissed.
Appeal dismissed.